*580The defendant’s contention that the trial court’s closure of the courtroom during the testimony of two undercover police officers denied him the right to a public trial is unpreserved for appellate review (see People v Gray, 86 NY2d 10 [1995]). In any event, the defendant’s contention is without merit (see People v Ramos, 90 NY2d 490, 491 [1997]; People v Hodge, 53 AD3d 507 [2008]; People v Thomas, 52 AD3d 626 [2008]; People v Jemmott, 11 AD3d 638 [2004]; People v Martinez, 248 AD2d 730 [1998]).
The defendant also contends that the Supreme Court’s response to the jury’s request for a readback of certain testimony denied him a fair trial. Since the defendant did not object to the court’s response, the issue is unpreserved for appellate review (see People v Morris, 2 AD3d 652 [2003]). In any event, the Supreme Court providently exercised its discretion in seeking clarification of the jury’s request for a readback of the three police officers’ testimony (see People v Cottrel, 275 AD2d 644 [2000]; People v Ortiz, 265 AD2d 431 [1999]). Moreover, the court did not pressure the jury to abandon its initial request to hear the testimony of the three police officers. The court advised the jury that “[it would] have no problem of [sic] doing it” and “[it was] happy to do it,” indicating a willingness to abide by the wishes of the jury (see People v Santiago, 231 AD2d 652 [1996]; People v Elie, 150 AD2d 719 [1989]).
The defendant’s remaining contentions are without merit. Miller, J.E, Dickerson, Leventhal and Belen, JJ., concur.